The fact that the appellants engaged in the robbery with firearms is entirely undisputed in the record. The conclusion of the trial court, based on the facts heard, is ordinarily upheld unless we believe his action in the premises an abuse of his discretion. The opinion of Presiding Judge Morrow, as evidenced by what we formerly said in this case, indicated his view that the facts justified the refusal of bail. We have carefully perused the motion and brief of appellants in this case and are of opinion that the motion for rehearing should be overruled, and it is accordingly so ordered.
The inclusion of Buster Dunn as one of the appellants, in stating the style of the case, was a clerical error.
Overruled.